DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 been renumbered 11.
Misnumbered claim 13 been renumbered 12.
Misnumbered claim 14 been renumbered 13.
Misnumbered claim 15 been renumbered 14.
Misnumbered claim 16 been renumbered 15.
Misnumbered claim 17 been renumbered 16.
Misnumbered claim 18 been renumbered 17.
Misnumbered claim 19 been renumbered 18.
Misnumbered claim 20 been renumbered 19.
Misnumbered claim 21 been renumbered 20.
Misnumbered claim 22 been renumbered 21.
Misnumbered claim 23 been renumbered 22.
Misnumbered claim 24 been renumbered 23.
Misnumbered claim 25 been renumbered 24.
Misnumbered claim 26 been renumbered 25.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-10 and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 1,096,4880. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 1,096,4880 read into the pending claims 1-10 and 12-25 as shown in the table 1 below. The claims under examination are obvious over the U.S. Patent’s claims. 
Table 1
Claim Under Examination (17/180193)
U.S. Patent No. 10,964,880
1. A packaged transducer comprising: 
a transducer comprising: 
a transducing element, the transducing element comprising a first electrode layer, 
a piezoelectric layer, and a second electrode layer; and a casing mounted to the transducer and having a first wall and a second wall, wherein a space between the second wall and the transducing element at least partially defines a first cavity, and the transducer is coupled to the first wall to at least partially define a second cavity between the first wall and the transducer, and a connection between the first cavity, the second cavity, and an exterior of the casing
1. A packaged transducer comprising: 
a microphone comprising: a substrate;
 a transducing element, the transducing element comprising a first electrode layer, 
a piezoelectric layer deposited over the first electrode layer, and a second electrode layer deposited over piezoelectric material of the piezoelectric layer; and a casing mounted to the microphone and having a front wall and a back wall, wherein a space between the back wall and the transducing element at least partially defines a back cavity, wherein the substrate is located at least partially between the transducing element and the back wall and the microphone is coupled to the front wall by the substrate to at least partially define a front cavity between the front wall and the microphone, and a fluid connection between the back cavity, the front cavity, and an exterior of the casing.
2. The transducer of claim 1, wherein the transducing element comprises a plurality of cantilevered beams, each beam defining a beam body extending from a beam base and terminating in a beam tip, wherein each beam is joined to a substrate along the respective beam base and is substantially free from the substrate along the respective beam body, wherein the plurality of beams are arranged such that each beam body extends from the respective beam base toward the beam base of an opposing beam, wherein a transducer acoustic compliance of the transducing element is the collective compliance of the cantilevered beams.
2. The transducer of claim 1, wherein the microphone comprises a plurality of cantilevered beams, each beam defining a beam body extending from a beam base and terminating in a beam tip, wherein each beam is joined to the substrate along the respective beam base and is substantially free from the substrate along the respective beam body, wherein the plurality of beams are arranged such that each beam body extends from the respective beam base toward the beam base of an opposing beam, wherein a transducer acoustic compliance of the transducing element is the collective compliance of the cantilevered beams.
3. The transducer of claim 2, wherein the plurality of beams is arranged such that an edge of each beam is substantially parallel to an edge of an adjacent beam.
3. The transducer of claim 2, wherein the plurality of beams is arranged such that an edge of each beam is substantially parallel to an edge of an adjacent beam.
4. The transducer of claim 2, wherein the electrode layers of each beam extend from the respective beam base over less than 80% of the respective beam body.
4. The transducer of claim 2, wherein the electrode layers of each beam extend from the respective beam base over less than 80% of the respective beam body.
5. The transducer of claim 2, wherein the beams comprise triangular beams, wherein the electrode layers extend from the beam base over less than 80% of the beam body.
5. The transducer of claim 2, wherein the beams comprise triangular beams, wherein the electrode layers extend from the beam base over less than 80% of the beam body.
6. The transducer of claim 1, wherein the piezoelectric layer comprises aluminum nitride or doped AlN.
6. The transducer of claim 1, wherein the piezoelectric layer comprises aluminum nitride or doped AlN.
7. The transducer of claim 1, further comprising a second piezoelectric layer deposited directly over the second electrode layer and a third electrode layer deposited directly over the second piezoelectric layer.
7. The transducer of claim 1, further comprising a second piezoelectric layer deposited directly over the second electrode layer and a third electrode layer deposited directly over the second piezoelectric layer.
8. The transducer of claim 1, wherein the transducing element has a transducer acoustic compliance and the first cavity has a cavity acoustic compliance, and the casing is dimensioned to achieve a predetermined ratio between the transducer and cavity acoustic compliances.
8. The transducer of claim 1, wherein the transducing element has a transducer acoustic compliance and the first cavity has a cavity acoustic compliance, and the casing is dimensioned to achieve a predetermined ratio between the transducer and cavity acoustic compliances.
9. The transducer of claim 8, wherein the first cavity is dimensioned such that the transducer acoustic compliance is more than 17% of the cavity acoustic compliance.
9. The transducer of claim 8, wherein the first cavity is dimensioned such that the transducer acoustic compliance is more than 17% of the cavity acoustic compliance.
10. The transducer of claim 8, wherein the back cavity is dimensioned such that the transducer acoustic compliance is less than 581% of the back cavity acoustic compliance.
10. The transducer of claim 8, wherein the back cavity is dimensioned such that the transducer acoustic compliance is less than 581% of the back cavity acoustic compliance.
12. A packaged transducer comprising: a first wall, a second wall, and a third wall; a transducer comprising a transducing element, the transducing element having a transducer acoustic compliance dependent on the transducing element dimensions; a cavity cooperatively defined between the first wall, the second wall, the third wall, and the transducer, the cavity having a cavity acoustic compliance; wherein the transducing element comprises a length that matches a predetermined resonant frequency and a width, thickness, and elasticity that produces the transducer acoustic compliance within a given range of the cavity acoustic compliance.
11. A packaged transducer comprising: a casing comprising a front wall, a back wall, and a side wall joining the front wall to the back wall; a microphone transducer mounted to the front wall, the microphone transducer comprising a substrate and a transducing element, the transducing element having a transducer acoustic compliance dependent on the transducing element dimensions; a back cavity cooperatively defined between the back wall, the side wall, the front wall, and the transducer, the back cavity having a back cavity acoustic compliance; wherein the transducing element comprises a length that matches a predetermined resonant frequency and a width, thickness, and elasticity that produces the transducer acoustic compliance within a given range of the back cavity acoustic compliance.
13. The transducer of claim 12, wherein the transducer acoustic compliance is between 17% to 538% of the back cavity acoustic compliance.
12. The transducer of claim 11, wherein the transducer acoustic compliance is between 17% to 538% of the back cavity acoustic compliance.
14. The transducer of claim 13, wherein the transducer acoustic compliance is between 24% to 410% of the cavity acoustic compliance.
13. The transducer of claim 12, wherein the transducer acoustic compliance is between 24% to 410% of the cavity acoustic compliance.
15. The transducer of claim 14, wherein the transducer acoustic compliance substantially matches the back cavity acoustic compliance.
14. The transducer of claim 13, wherein the transducer acoustic compliance substantially matches the back cavity acoustic compliance.
16. The transducer of claim 12, wherein the transducing element comprises a first electrode layer, an intermediate layer of piezoelectric material deposited over said first electrode layer, and a second electrode layer deposited over said piezoelectric material.
15. The transducer of claim 11, wherein the transducing element comprises a first electrode layer, an intermediate layer of piezoelectric material deposited over said first electrode layer, and a second electrode layer deposited over said piezoelectric material.
17. The transducer of claim 16, wherein the transducing element comprises a cantilevered beam comprising a beam base joined to a substrate and a beam body extending from the beam base that is substantially free from the substrate.
16. The transducer of claim 15, wherein the transducing element comprises a cantilevered beam comprising a beam base joined to the substrate and a beam body extending from the beam base that is substantially free from the substrate.

18. The transducer of claim 17, wherein the electrode layers extend from the beam base over less than 80% of the beam body.
17. The transducer of claim 16, wherein the electrode layers extend from the beam base over less than 80% of the beam body.
19. The transducer of claim 16, wherein the transducing element comprises a stress-relieved diaphragm, wherein the diaphragm is attached to a substrate about a perimeter of the diaphragm at a first and second portion, wherein the first portion of the diaphragm comprises a layer of the diaphragm directly deposited onto the substrate, and the second portion of the diaphragm is adhered to the substrate.
18. The transducer of claim 15, wherein the transducing element comprises a stress-relieved diaphragm, wherein the diaphragm is attached to the substrate about a perimeter of the diaphragm at a first and second portion, wherein the first portion of the diaphragm comprises a layer of the diaphragm directly deposited onto the substrate, and the second portion of the diaphragm is adhered to the substrate.
20. The transducer of claim 19, wherein the first and second electrode layers define a first and second electrode, respectively, wherein the first and second electrodes each extend over a central quarter the diaphragm, the first and second electrodes further comprising lead traces that extend to the substrate at the first portion of the diaphragm.

19. The transducer of claim 18, wherein the first and second electrode layers define a first and second electrode, respectively, wherein the first and second electrodes each extend over a central quarter the diaphragm, the first and second electrodes further comprising lead traces that extend to the substrate at the first portion of the diaphragm.
21. The transducer of claim 20, wherein the first and second electrode layers further define a third and fourth electrode, respectively, wherein the third and fourth electrodes each extend along the entirety of the diaphragm perimeter, have an area substantially equivalent to a quarter of the diaphragm area, and are electrically isolated from the first and second electrodes, respectively.

20. The transducer of claim 19, wherein the first and second electrode layers further define a third and fourth electrode, respectively, wherein the third and fourth electrodes each extend along the entirety of the diaphragm perimeter, have an area substantially equivalent to a quarter of the diaphragm area, and are electrically isolated from the first and second electrodes, respectively.
22. The transducer of claim 21, wherein the first electrode is electrically connected to the fourth electrode and the second electrode is electrically connected to the third electrode.

21. The transducer of claim 20, wherein the first electrode is electrically connected to the fourth electrode and the second electrode is electrically connected to the third electrode.
23. A packaged transducer comprising: a transducing element, the transducing element comprising a first electrode layer, a piezoelectric layer, and a second electrode layer; and a casing having a first wall and a second wall, wherein a space between the second wall and the transducing element at least partially defines a cavity, wherein the transducing element has a transducer acoustic compliance and the cavity has a cavity acoustic compliance, and wherein the casing is dimensioned to achieve a ratio between the transducer and cavity acoustic compliances.

22. A packaged transducer comprising: a microphone comprising: a substrate; a transducing element, the transducing element comprising a first electrode layer, a piezoelectric layer deposited over the first electrode layer, and a second electrode layer deposited over piezoelectric material of the piezoelectric layer; and a casing mounted to the microphone and having a front wall and a back wall, wherein a space between the back wall and the transducing element at least partially defines a back cavity, wherein the transducing element has a transducer acoustic compliance and the back cavity has a back cavity acoustic compliance, and wherein the casing is dimensioned to achieve a ratio between the transducer and back cavity acoustic compliances.
24. The transducer of claim 23, wherein the transducer acoustic compliance is between 17% to 581% of the cavity acoustic compliance.


23. The transducer of claim 22, wherein the transducer acoustic compliance is between 17% to 581% of the back cavity acoustic compliance.
25. The transducer of claim 24, wherein the transducer acoustic compliance is between 24% to 410% of the cavity acoustic compliance.
24. The transducer of claim 23, wherein the transducer acoustic compliance is between 24% to 410% of the back cavity acoustic compliance.


5.	Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,170,685. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 9 of U.S. Patent No. 10,170,685 read into the pending claims 23 and 24 as shown in the table 2 below. The claims under examination are obvious over the U.S. Patent’s claims. 
Table 2
Claim Under Examination (17/180193)
U.S. Patent No. 10,170,685
23. A packaged transducer comprising: a transducing element, the transducing element comprising a first electrode layer, a piezoelectric layer, and a second electrode layer; and a casing having a first wall and a second wall, wherein a space between the second wall and the transducing element at least partially defines a cavity, wherein the transducing element has a transducer acoustic compliance and the cavity has a cavity acoustic compliance, and wherein the casing is dimensioned to achieve a ratio between the transducer and cavity acoustic compliances.

1. A packaged microphone comprising: a microphone comprising: a substrate; and a transducing element having a transducer acoustic compliance, the transducing element comprising a first electrode layer, a piezoelectric layer deposited over the first electrode layer, and a second electrode layer deposited over the piezoelectric material, wherein the first electrode layer is patterned on the substrate, the piezoelectric layer is patterned on the first electrode layer, and the second electrode layer is patterned on the piezoelectric layer; and a casing mounted to the microphone and having a back wall, wherein a space between the back wall and the transducing element at least partially defines a back cavity having a back cavity acoustic compliance, the casing dimensioned to achieve a predetermined ratio between the transducer and back cavity acoustic compliances.
24. The transducer of claim 23, wherein the transducer acoustic compliance is between 17% to 581% of the cavity acoustic compliance.


8. The microphone of claim 1, wherein the back cavity is dimensioned such that the transducer acoustic compliance is more than 17% of the back cavity acoustic compliance.

9. The microphone of claim 1, wherein the back cavity is dimensioned such that the transducer acoustic compliance is less than 581% of the back cavity acoustic compliance.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653